Mr. Justice Holdom delivered the opinion of the court. Abstract of the Decision. 1. Assignments, § 22*—what effect of. Where, in an action to recover part of the profits of a transaction claimed by plaintiff under acceptance of an offer of compromise which involves the assignment of such interest by plaintiff to a corporation of which defendant is an officer, defendant introducing as evidence thereof a letter from him to plaintiff in which it is stated that plaintiff may retain his position in the employ of defendant and the corporation on the condition, among others, that he assign to the corporation all his share in the profits of the transaction, to be applied on a note to be given in settlement of an indebtedness due from plaintiff to the corporation, it is error for the trial court to refuse to hold as a proposition of law that if plaintiff accepted the proposal contained in the letter, he could not recover. 2. Assignments, § 36*—when evidence sufficient to show. In an action to recover plaintiff’s interest in the profits of a transaction, where the defense was that prior to the commencement of the action plaintiff had assigned his claim for such profits to another, evidence held sufficient to prove such assignment as a fact. 3. Assignments, § 13*—when oral assignment valid. No particular form is necessary to the validity of an assignment of a chose in action, but it may be assigned orally, and it is not essential to the validity of such an assignment that there be written evidence thereof. 4. Assignments, § 22*—when title passes. The unconditional acceptance of an offer of compromise which involves the assignment of a chose in action operates to pass the title thereto to the assignee immediately. 5. Compromise and settlement, § 4*—when act of officer is act of corporation. An offer of compromise made on behalf of a corporation by an individual in his own name to an employee of the corporation is to be construed as the offer of the corporation where the individual making the offer is an officer of the corporation and is acting for it.